United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         October 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                     __________________________                   Clerk

                            No. 03-50495
                         (Summary Calendar)
                     __________________________



SHERRY CAVIL,
                                               Plaintiff-Appellant,

                               versus


ILLINOIS TOOL WORKS, INC.; WILSONART INTERNATIONAL, INC.; BILL
REEB, a/k/a Bill Reed; DENNIS KOPRIVA; DENISE MOTL; and JOHN DOE,

                                              Defendants-Appellees.

         ___________________________________________________

             Appeal from the United States District Court
                   for the Western District of Texas
                           (No. W-01-CA-378)
         ___________________________________________________


Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Sherry Cavil appeals the district court’s

order granting summary judgment for the Defendants-Appellees in her

employment-related action.     Cavil asserted numerous causes of

action, including (1) retaliation, (2) racial discrimination, (3)

defamation, (4) violation of the Americans with Disabilities Act,

(5) intentional infliction of emotional distress, and (6) assault.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In our de novo review, we have considered the parties’ briefs,

the appendix submitted by Cavil, the record, and the district

court’s order and are satisfied that the district court correctly

granted summary judgment.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.     Accordingly, we affirm the district court’s

judgment for the reasons stated by the court in its comprehensive

Opinion and Order.    See Cavil v. Illinois Tool Works, Inc., et al.,

No. W-01-CA-378 (W.D. Tex. Mar. 31, 2003).



AFFIRMED.




                                    2